DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/16/2022 have been fully considered but they are not persuasive. The applicant’s arguments on page 11 argues that Puah doesn’t disclose different targets.  The applicant explains Puah discloses the different targets such as balls or pins.  Therefore, Puah discloses the claimed different targets.  The argued limitations are not part of the claim.  The applicant argues that Puah does not disclose “each imaging unit of the plurality imaging units individually images a plurality of ‘balls, pins or protrusions.’” (the different targets) but the claim does not claim such a limitation, the claim provides “pieces of image data” that are imaged, which is disclosed as explained in the previous rejection.  The same argument is made with the different targets being individually inspected in which what is argued is not claimed.  Rather, the pieces of image data are inspected, as disclosed by Puah and rejected in the previous rejection.  If the applicant wishes for such limitations to be considered, the applicant should provide these limitations in the claim.
On pages 12-13 the applicant displays figures of the application and the reference Puah.  The figures show differences but in order for the differences to be considered over the prior art, the applicant should provide limitations of the differences in the claim.
On page 14 the applicant argues that calibrating is not image processing.  The examiner disagrees, since in calibration images, are processed.  However, the examiner never alleged that the calibration was the image professing anyhow, the examiner explained that Puah disclose rectifying the images by correcting them using interior and exterior parameters of the camera which correct image deterioration caused by the imaging units (col. 3, lines 60-65). 
Lastly the applicant argues on page 15 that Puah does not “individually inspect…imaged targets by pieces of image processing” because Puah processes two images together.  It is unclear as to what the applicant is arguing.  The applicant never claims that each image is processed individually.  Furthermore, as claimed, “individually inspect…imaged targets…” is disclosed as explained in the previous rejection.   If the applicant wishes for such a limitation to be considered, the applicant should provide such limitations in the claim.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        1/20/2022